DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5 & 8-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 15, 18 & 34 recite “the optical interference layer comprises a physical thickness from about 10 nm to about 800 nm.” These claims additionally recite “the first low RI sub-layer comprises… a physical thickness from 12 nm to about 140 nm.” It is unclear how the optical interference layer, which includes the first low RI sub-layer, could possibly have a 
	Claims 4-5, 8-14, 16, 24-26, 30-32 & 38-39 inherit the same deficiency due to their dependence on claim 1. Claims 17, 27-29 & 33 inherit the same deficiency due to their dependence on claim 15. Claims 19-23 inherit the same deficiency due to their dependence on claim 18. Claims 35-37 inherit the same deficiency due to their dependence on claim 34.
	Claim 11 recites “at least one of the first low RI sub-layer and the second high RI sub-layer comprises an optical thickness (n*d) in the range from about 2 nm to about 200 nm.” However, because claim 1 requires the first low RI sub-layer has a physical thickness of at least 12 nm, it unclear how the first low RI sub-layer could possibly have an optical thickness within the claimed range. For examination purposes, the limitation “at least one of the first low RI sub-layer and the second high RI sub-layer comprises an optical thickness (n*d) in the range from about 2 nm to about 200 nm” is interpreted to mean “the second high RI sub-layer comprises an optical thickness (n*d) in the range from about 2 nm to about 200 nm.”
Claim 15 recites “at each of the sub-layers in the optical interference layer has an optical thickness (n*d) in the range from 2nm to 200 nm where n is the refractive index… of each of the sub-layers.” an optical thickness (n*d) in the range from about 2 nm to about 200 nm.” However, because claim 15 also requires the first low RI sub-layer has a physical thickness of at least 12 nm, it unclear how the first low RI sub-layer could possibly have an optical thickness within the claimed range. For examination purposes, the limitation “each of the sub-layers comprises an optical thickness (n*d) in the range from about 2 nm to about 200 nm” is interpreted to mean “at 
Claims 17, 27-29 & 33 inherit the same deficiency due to their dependence on claim 15.
Claim 19 recites “at each of the sub-layers in the optical interference layer has an optical thickness (n*d) in the range from 2nm to 200 nm where n is the refractive index… of each of the sub-layers.” an optical thickness (n*d) in the range from about 2 nm to about 200 nm.” However, because independent claim 18 also requires the first low RI sub-layer has a physical thickness of at least 12 nm, it unclear how the first low RI sub-layer could possibly have an optical thickness within the claimed range. For examination purposes, the limitation “each of the sub-layers comprises an optical thickness (n*d) in the range from about 2 nm to about 200 nm” is interpreted to mean “at least one of the sub-layers comprises an optical thickness (n*d) in the range from about 2 nm to about 200 nm.”
Claims 38-39 recite “the optical interference layer comprises a physical thickness from about 10 nm to about 450 nm” and “the optical interference layer comprises a physical thickness from about 10 nm to about 500 nm.” However, independent claim 1 requires the first low-RI sub-layer has a physical thickness of at least 12 nm. It is unclear how the optical interference layer, which includes the first low RI sub-layer, could possibly have a physical thickness having values below 12 nm. For examination purposes, the limitation “the optical interference layer comprises a physical thickness from about 10 nm… ” is interpreted to mean “the optical interference layer comprises a physical thickness from about 50 nm…”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 8-13, 15, 18-22, 24-25, 27-28, 31, 34-36 & 38-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata et al. (US 2010/0196685 A1).
Regarding claim 1 (as understood by the current claim language), Murata discloses a device comprising: a cover article (see Fig. 1), the cover article comprising a substrate having a surface (Fig. 1: 10 – sapphire glass), and an optical film disposed on the substrate surface forming a coated surface (Fig. 1: 110 – antireflection film), the optical film comprising a scratch-resistant layer (Fig. 1: 15 – mixed film; para [0030]: an outermost SiON mixed film improves abrasion resistance) and an optical interference layer disposed between the scratch-resistant layer and the substrate (Fig. 1: 11-14 – mixed films/Si3N4 films), the optical interference layer comprises a physical thickness from  about 50 nm to about 800 nm (para [0071]: each mixed film can have a thickness between 0.01-1.0 µm, and each Si3N4 film can have a thickness between 0.01-1.2 µm; thus, layers 11-14 can have a combined thickness ranging from 40nm-4.4µm, which includes values which are “from about 50 nm to about 800 nm”), wherein the optical interference layer comprises a plurality of sub-layer sets, the plurality of sub-layer sets comprising a first low refractive index (RI) sub-layer on the substrate surface and a second high refractive index (RI) sub-layer (see Fig. 1: mixed film 11 forms a sub-layer set with Si3N4 film 12, and mixed film 13 forms a sub-layer set with Si3N4 film 14), wherein the first low RI sub-layer comprises SiO2 and a physical thickness from 12 nm to about 140 nm (see Fig. 1 & paras [0013] & [0071]: mixed film 11 is a mix of SiO2 and Si3N4, and thus comprises SiO2;, each mixed film can have a thickness from 0.01-1.0 µm, which includes values within the claimed range), wherein the optical film comprises a total of eight (8) or less of the scratch-resistant layer 
Regarding claim 4, Murata discloses the optical interference layer comprises a physical thickness from about 50 nm to about 300 nm (para [0071]: each mixed film can have a thickness between 0.01-1.0 µm, and each Si3N4 film can have a thickness between 0.01-1.2 µm; thus, layers 11-14 can have a combined thickness ranging from 40nm-4.4µm).  
Regarding claim 5, Murata discloses the cover article comprises a maximum hardness of 10 GPa or greater, as measured by a Berkovich Indenter Hardness Test along indentation depths of about 100 nm or greater (Fig. 5 & para [0071] as cited above).  
Regarding claim 8, Murata discloses the difference between the refractive index of the first low RI sub-layer and the refractive index of the second high RI sub-layer is about 0.01 or greater (para [0074]).  
Regarding claim 9, Murata discloses the second RI sub-layer comprises a silicon-containing nitride (Fig. 1: Si3N4 films 12 & 14; para [0074]: high index Si3N4 layer), and the scratch resistant layer comprises a silicon-containing nitride or a silicon-containing oxynitride (Fig. 1: mixed film 15; para [0059]: SiON).
1AlvOxNy, Ta205, Nb2O5, AlN, Si3N4, AlOxNy, SiOxNy, HfO2, TiO2, ZrO2, Y2O3, A12O3, and MoO3 (para [0059]: SiON & Si3N4).  
Regarding claim 11 (as understood by the current claim language), Murata discloses the second high RI sub-layer comprises an optical thickness (n*d) in the range from about 2 nm to about 200 nm where n is the refractive index and d is the physical thickness of the at least one sub-layer (para [0071]: each Si3N4 film can have a thickness between 0.01-1.2 µm) (corresponding with optical thicknesses, some of which fall within the claimed range).  
Regarding claim 12, Murata discloses the optical interference layer comprises an average light reflection of about 2% or less over the optical wavelength regime (see Fig. 3).  
Regarding claim 13, Murata discloses the substrate comprises a glass selected from the group consisting of soda lime glass, alkali aluminosilicate glass, alkali containing borosilicate glass and alkali aluminoborosilicate glass (para [0064]: soda glass).  
Regarding claim 15 (as understood by the current claim language, Murata discloses a device comprising: a cover article (see Fig. 1), the cover article comprising a substrate comprising a substrate surface (Fig. 1: 10 – sapphire glass), and an optical film disposed on the substrate surface forming a coated surface (Fig. 1: 110 – antireflection film), wherein the optical film comprises a scratch-resistant layer (Fig. 1: 15 – mixed film; para [0030]: an outermost SiON mixed film improves abrasion resistance) and an optical interference layer disposed between the scratch-resistant layer and the substrate (Fig. 1: 11-14 – mixed films/Si3N4 films), the optical interference layer comprising at least one set of sub-layers, the set of sub-layers comprising a first low refractive index (RI) sub- layer on the substrate surface and a second high refractive index (RI) sub-layer (see Fig. 1: mixed film 11 and Si3N4 film 12 form a set of sub-layers with comprises SiO2;, each mixed film can have a thickness from 0.01-1.0 µm, which includes values within the claimed range), wherein the optical film comprises a total of eight (8) or less of the scratch-resistant layer and the sub-layers of the optical interference layer (see Fig. 1), and wherein the cover article comprises a maximum hardness of 8 GPa or greater, as measured by a Berkovich Indenter Hardness Test along indentation depths of about 100 nm or greater (see Fig. 5: mixed SiON films have a hardness of 8 GPa or grater; per para [0071], the outermost mixed film can have a thickness of greater than 100 nm; the particular test/method of determining the hardness of the cover article is not given patentable weight because the present claim is directed to a cover article).
Regarding claim 18 (as understood by the current claim language, Murata discloses a device comprising: a cover article (see Fig. 1), the cover article comprising a substrate having a  

Regarding claim 20, Murata discloses the scratch-resistant layer has a physical thickness from 0.1 microns to 3 microns (para [0071]: each mixed film can have a thickness between 0.01-1.0 µm), and further wherein the scratch-resistant layer and the second high RI sub-layer comprises Si3N4 (see Fig. 1 & para [0067]: films 12 & 14 are Si3N4 films).
Regarding claims 21, 24 & 27, Murata discloses the substrate comprises a crystalline substrate (para [0064]: sapphire glass).  
Regarding claims 22, 25 & 28, Murata discloses the crystalline substrate comprises a glass ceramic substrate (para [0064]: sapphire glass).  
Regarding claim 31, Murata discloses the optical film comprises a physical thickness from about 100 nm to about 320 nm (para [0072]: 0.3-2.0 µm).  
Regarding claim 34 (as understood by the current claim language), Murata discloses a device comprising: a cover article, the cover article comprising a substrate having a surface (Fig. 1: 10 – sapphire glass), and an opticalFirst Named Inventor : Robert Alan Bellman filmAppln. No.: 16/386,759 Page:8disposed on the substrate surface forming a coated surface (Fig. 1: 110 – antireflection film), the optical film comprising a scratch-resistant layer (Fig. 1: 15 – mixed film) and an optical interference layer disposed between the scratch-resistant layer and the substrate (Fig. 1: 11-14 – mixed films/Si3N4 films), the optical interference layer comprises a physical thickness from about 50 nm to about 800 nm (para [0071]: each mixed film can have a thickness between 0.01-1.0 µm, and each Si3N4 film can have a thickness between 2 (see Fig. 1 & para [0067]: films 11 & 15 are mixed films, which per para [0013] comprise SiO2) and a physical thickness from 12 nm to about 140 nm (para [0071]: each mixed film can have a thickness between 0.01-1.0 µm), wherein the scratch-resistant layer comprises a physical thickness from about 100 nm to about 3000 nm (para [0071]: each mixed film can have a thickness between 0.01-1.0 µm), and further wherein the cover article comprises a maximum hardness of 8 GPa or greater, as measured by a Berkovich Indenter Hardness Test along indentation depths of about 100 nm or greater (see Fig. 5: mixed SiON films have a hardness of 8 GPa or grater; per para [0071], the outermost mixed film can have a thickness of greater than 100 nm; the particular test/method of determining the hardness of the cover article is not given patentable weight because the present claim is directed to a cover article).
Regarding claim 35, Murata discloses the substrate comprises a crystalline substrate (para [0064]: sapphire glass).  
Regarding claim 36, Murata discloses the crystalline substrate comprises a glass ceramic substrate (para [0064]: sapphire glass).  
	Regarding claim 38 (as understood by the current claim language) Murata discloses the optical interference layer comprises a physical thickness from about 50 nm to about 450 nm (para [0072]: 0.3-2.0 µm).  
.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (US 2010/0196685 A1) in view of King (US 7,189,456 B2).
Murata and King disclose optical coatings. Therefore, they are analogous art.
Regarding claim 14, Murata neither teaches nor suggests the substrate comprises a glass that is chemically strengthened and comprises a compressive stress (CS) layer.
However, King discloses a device comprising a chemically strengthened glass substrate (Col. 19, Lines 21-27: chemical tempering), comprising a compressive stress (CS) layer (the substrate is seen to be a CS layer). Among the benefits of using a chemically strengthened glass includes improving the durability of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Murata such that the substrate comprises a glass that is chemically strengthened and comprises a compressive stress (CS) layer, as taught by King, in order to improve the durability of the device.
Murata and King neither teach nor suggest the CS layer has a surface CS of at least 250 MPa extending within the chemically strengthened glass from a surface of the chemically strengthened glass to a depth of layer (DOL) of at least about 10 µm.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of modifying the device accordingly includes further improving the durability of the device.
.
Claims 16-17 & 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (US 2010/0196685 A1), as evidenced by Reymond et al. (US 2009/0104385 A1).
Regarding claims 16-17, Murata neither teaches nor suggests the cover article comprises a color shift of less than 2, when viewed at at least one incident illumination angle in the range from about 2 degrees to about 60 degrees from normal incidence under an illuminant comprising CIE A illuminants, CIE B illuminants CIE C illuminants, CIE D illuminants or CIE F illuminants, and further wherein the color shift is determined by the equation √((a*2-a*1)2+(b*2-b*1)2), where a*1 and b*1 are coordinates of the article when viewed at normal incidence and a*2, and b*2 are coordinates of the article viewed at the at least one incident illumination angle, and wherein the coordinates of the article when viewed at normal incidence and at the at least one incident illumination angle are both in transmittance or reflectance.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of modifying the cover article accordingly includes ensuring the cover article remains color-neutral when viewed from different angles (see Reymond Table 3 & para [0074]: minimizing color shifts contributes toward maintaining color neutrality).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Murata such that the cover article 2+(b*2-b*1)2), where a*1 and b*1 are coordinates of the article when viewed at normal incidence and a*2, and b*2 are coordinates of the article viewed at the at least one incident illumination angle, and wherein the coordinates of the article when viewed at normal incidence and at the at least one incident illumination angle are both in transmittance or reflectance, in order to maintain color-neutrality.
Regarding claims 32-33, Murata neither teaches nor suggests the cover article further comprises a color shift of 2 or less, when viewed at each of the incident illumination angles in the range from about 2 degrees to about 60 degrees from normal incidence under an illuminant comprising CIE A illuminants, CIE B illuminants, CIE C illuminants, CIE D illuminants or CIE F illuminants, and further wherein color shift is determined by the equation √((a*2-a*1)2+(b*2-b*1)2), where a*1 and b*1 are coordinates of the article when viewed at normal incidence and a*2 and b*2 are coordinates of the article viewed at each of the incident illumination angles, and wherein the coordinates of the article when viewed at normal incidence and at each of the incident illumination angles are both in transmittance or reflectance.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of modifying the cover article accordingly includes ensuring the cover article remains color-neutral when viewed from different 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Murata accordingly, in order to maintain color-neutrality.
Claims 23, 26, 29 & 37 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (US 2010/0196685 A1) in view of Suzuki et al. (US 2010/0027383 A1).
Murata and Suzuki disclose antireflection films. Therefore, they are analogous art.
Regarding claims 23, 26, 29 & 37, Murata neither teaches nor suggests the device is a smart phone, a mobile phone, a tablet, a computer, or a navigation system (para [0120]: watch cover glass, including an electronic watch).  
However, Suzuki teaches providing an antireflection coating on a cell phone or other portable data appliance (para [0133]). Among the benefits includes providing a mobile phone having a screen with superior scratch resistance and antireflective properties (para [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Murata such that the device is a smart phone, a mobile phone, a tablet, a computer, or a navigation system, as taught by Suzuki, in order to provide a mobile phone having a screen with superior scratch resistance and antireflective properties
 Allowable Subject Matter
Claim 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
2 and a sub-layer of A12O3” as set forth in the claimed combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872